Citation Nr: 0640134	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for post-
traumatic stress disorder (PTSD) with a 30 percent disability 
evaluation effective November 3, 2000.  The veteran filed a 
notice of disagreement (NOD) to the March 2003 RO decision 
and subsequently perfected his appeal.  In an increased 
rating claim, a claimant is presumed to be seeking the 
maximum amount permitted by law.  AB v. Brown, 6 Vet. App. 35 
(1993).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Clinical documentation of cited VA treatment is not of 
record.  The September 2004 VA medical examination report 
indicated that the veteran attended a PTSD group in October 
2003.  In an October 2003 statement in support of the 
veteran's claim, the veteran reported that he was attending 
group therapy in an outpatient PTSD program which he attended 
twice a week.  These outpatient treatment records are not 
contained in the veteran's claims file.  The RO should obtain 
all relevant VA treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Since the last VA examination was conducted in September 
2004, the RO should also take this opportunity to provide the 
veteran a new examination.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings.  Since this 
appeal arises from a grant of service connection retroactive 
to the date of the veteran's claim, the severity of the 
veteran's disability from November 3, 2000 to the present is 
relevant.  Because of the possibility of staged ratings in 
this case per Fenderson, supra, the RO should take this 
opportunity to provide the veteran additional notification.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to this claim.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

2.  The RO should obtain the veteran's 
complete medical records from the 
Cincinnati VA Medical Center in 
Cincinnati, Ohio, for the treatment 
received by the veteran from September 
2001 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining all of the above 
mentioned evidence, to the extent 
available, the veteran should be 
scheduled for a psychiatric examination 
to determine the current severity of his 
PTSD.  The veteran's claims folder must 
be reviewed by the examiner.  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any opinion given.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

